Exhibit 10.1

 

TMSR HOLDING LIMITED COMPANY

180 Qingnian West Road

Hongqiao Building West, 4th Floor

Nantong, Jinagsu, China 226001

 

February 25, 2020

 

Mingyue Cai

129 Kongjiang Road

Building No. 7, Apt 305

Shanghai, PRC

 

Re: Director Offer Letter

 

Dear Mr. Cai:

 

TMSR Holding Company Limited, a Nevada corporation (the “Company” or “we”), is
pleased to offer you a position as a Director of the Company.  We believe your
background and experience will be a significant asset to the Company and we look
forward to your participation as a Director in the Company. Should you choose to
accept this position as a Director, this letter agreement (the “Agreement”)
shall constitute an agreement between you and the Company and contains all the
terms and conditions relating to the services you agree to provide to the
Company. Your appointment shall also be subject to the approval of Company’s
Board of Directors and/or Nomination and Compensation Committees and shall begin
immediately.

 

1. Term.  This Agreement is effective as of the date of this agreement. Your
term as a Director shall continue subject to the provisions in Section 8 below
or until your successor is duly elected and qualified.  The position shall be up
for re-appointment every year by the board of the Directors of the Company (the
“Board”) and upon re-appointment, the terms and provisions of this Agreement
shall remain in full force and effect.

 

2. Services.  You shall render customary services as a Director and member of
the Audit, Nomination and Compensation Committees (hereinafter, your “Duties”).
During the term of this Agreement, you may attend and participate at each
meeting regarding the business and operation issues of the Company as regularly
or specially called, via teleconference, video conference or in person. You
shall consult with the members of the Board and committee (if any) regularly and
as necessary via telephone, electronic mail or other forms of correspondence.

 

3. Services for Others.  You shall be free to represent or perform services for
other persons during the term of this Agreement.  

 

4. Compensation.  As compensation for your services to the Company, you will
receive upon execution of this Agreement a compensation of $10,000 for each
calendar year of service under this Agreement on a pro-rated basis and payable
on a quarterly basis.

 

You shall be reimbursed for reasonable expenses incurred by you in connection
with the performance of your Duties (including travel expenses for in-person
meetings).

 

5. No Assignment.  Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

6. Confidential Information; Non-Disclosure.  In consideration of your access to
certain Confidential Information (as defined below) of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:

 

a. Definition.  For purposes of this Agreement the term “Confidential
Information” means: (i) any information which the Company possesses that has
been created, discovered or developed by or for the Company, and which has or
could have commercial value or utility in the business in which the Company is
engaged; (ii) any information which is related to the business of the Company
and is generally not known by non-Company personnel; and (iii) Confidential
Information includes, without limitation, trade secrets and any information
concerning products, processes, formulas, designs, inventions (whether or not
patentable or registrable under copyright or similar laws, and whether or not
reduced to practice), discoveries, concepts, ideas, improvements, techniques,
methods, research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.

  

 

 

 

TMSR HOLDING LIMITED COMPANY

180 Qingnian West Road

Hongqiao Building West, 4th Floor

Nantong, Jinagsu, China 226001

  

b. Exclusions.  Notwithstanding the foregoing, the term Confidential Information
shall not include: (i) any information which becomes generally available or is
readily available to the public other than as a result of a breach of the
confidentiality portions of this Agreement, or any other agreement requiring
confidentiality between the Company and you; (ii) information received from a
third party in rightful possession of such information who is not restricted
from disclosing such information; (iii) information known by you prior to
receipt of such information from the Company, which prior knowledge can be
documented and (iv) information you are required to disclose pursuant to any
applicable law, regulation, judicial or administrative order or decree, or
request by other regulatory organization having authority pursuant to the law;
provided, however, that you shall first have given prior written notice to the
Company and made a reasonable effort to obtain a protective order requiring that
the Confidential Information not be disclosed.

 

c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand, upon termination of this Agreement, or upon your termination or
Resignation (as defined in Section 9 herein).

 

d. Confidentiality.  You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as may be
necessary in the course of your business relationship with the Company.  You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement. Notwithstanding the
foregoing, you may disclose Confidential Information to your legal counsel and
accounting advisors who have a need to know such information for accounting or
tax purposes and who agree to be bound by the provisions of this paragraph (d).

 

e. Ownership.  You agree that the Company shall own all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designations,
designs, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by you during the term of this Agreement and that
arise out of your Duties (collectively, “Inventions”) and you will promptly
disclose and provide all Inventions to the Company. You agree to assist the
Company, at its expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
assigned.

 

7.  Non-Solicitation.   During the term of your appointment, you shall not
solicit for employment any employee of the Company with whom you have had
contact due to your appointment.

  

8. Termination and Resignation.  Your services as a Director may be terminated
for any or no reason by the determination of the Board. You may also terminate
your services as a Director for any or no reason by delivering your written
notice of resignation to the Company (“Resignation”), and such Resignation shall
be effective upon the time specified therein or, if no time is specified, upon
receipt of the notice of resignation by the Company. Upon the effective date of
the termination or Resignation, your right to compensation hereunder will
terminate subject to the Company's obligations to pay you any compensation that
you have already earned and to reimburse you for approved expenses already
incurred in connection with your performance of your Duties as of the effective
date of such termination or Resignation.

 

1

 

 

TMSR HOLDING LIMITED COMPANY

180 Qingnian West Road

Hongqiao Building West, 4th Floor

Nantong, Jinagsu, China 226001

 

9. Governing Law; Arbitration.    All questions with respect to the construction
and/or enforcement of this Agreement, and the rights and obligations of the
parties hereunder, shall be determined in accordance with the law of the State
of New York. All disputes with respect to this Agreement, including the
existence, validity, interpretation, performance, breach or termination thereof
or any dispute regarding non-contractual obligations arising out of or relating
to it shall be referred to and finally resolved by arbitration administered by
the American Arbitration Association at its New York office in force when the
Notice of Arbitration is submitted. The law of this arbitration clause shall be
New York law. The seat of arbitration shall be in New York. The number of
arbitrators shall be one. The arbitration proceedings shall be conducted in
English.

 

10. Entire Agreement; Amendment; Waiver; Counterparts.  This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof.  Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto.  Waiver of any term or condition of this
Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement.  The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.  This Agreement may be
executed in separate counterparts each of which will be an original and all of
which taken together will constitute one and the same agreement, and may be
executed using facsimiles of signatures, and a facsimile of a signature shall be
deemed to be the same, and equally enforceable, as an original of such
signature.

 

11. Indemnification.  The Company shall, to the maximum extent provided under
applicable law, indemnify and hold you harmless from and against any expenses,
including reasonable attorney’s fees, judgments, fines, settlements and other
legally permissible amounts (“Losses”), incurred in connection with any
proceeding arising out of, or related to, your performance of your Duties, other
than any such Losses incurred as a result of your gross negligence or willful
misconduct.  The Company shall advance to you any expenses, including reasonable
attorneys’ fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law.  Such costs and
expenses incurred by you in defense of any such proceeding shall be paid by the
Company in advance of the final disposition of such proceeding promptly upon
receipt by the Company of (a) written request for payment; (b) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (c) an undertaking adequate
under applicable law made by or on your behalf to repay the amounts so advanced
if it shall ultimately be determined pursuant to any non-appealable judgment or
settlement that you are not entitled to be indemnified by the Company. 

 

12. Acknowledgement.   You accept this Agreement subject to all the terms and
provisions of this Agreement. You agree to accept as binding, conclusive, and
final all decisions or interpretations of the Board of Directors of the Company
of any questions arising under this Agreement.

  

2

 

 

TMSR HOLDING LIMITED COMPANY

180 Qingnian West Road

Hongqiao Building West, 4th Floor

Nantong, Jinagsu, China 226001

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         TMSR Holding Company Limited         By: /s/ Yimin Jin     
Yimin Jin     CEO

 

AGREED AND ACCEPTED:     /s/ Mingyue Cai  

Mingyue Cai

 

 

3



 

